UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 19)* VIMPELCOM LTD. (Name of Issuer) Common Stock, nominal value US$ 0.001 per share (Title of Class of Securities) G9360W 107 (Common Stock) (CUSIP Number) Jonathan Muir David Gould Letterone Investment Holdings S.A. 1-3 Boulevard de la Foire L-1528 Luxembourg +3522638771 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) April 1, 2016 (Date of Event which Requires Filing of this Statement) With a copy to: Pranav Trivedi Lorenzo Corte Skadden, Arps, Slate, Meagher & Flom (UK) LLP 40 Bank Street London E14 5DS United Kingdom If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box.¨ Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 (the "Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1. Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) L1T VIP Holdings S.à r.l. 000-00-0000 2. Check the Appropriate Box if a Member of a Group (a)¨ (b)x 3. SEC Use Only 4. Source of Funds OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) ¨ 6. Citizenship or Place of Organization Luxembourg Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 840,625,001 shares of Common Stock 8. Shared Voting Power 0 9. Sole Dispositive Power 840,625,001 shares of Common Stock Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 840,625,001 shares of Common Stock Check If the Aggregate Amount in Row (11) Excludes Certain Shares ¨ Percent of Class Represented by Amount in Row (11) 47.85% of Common Stock* Type of Reporting Person OO * The Reporting Person is the direct beneficial owner of approximately 40.77% of the Issuer's outstanding voting capital stock. See Item 5. The calculated percentages are based on 1,756,731,135 shares of Common Stock outstanding as of March 15, 2016, as reported in the Company's Annual Report on Form 20-F filed with the Securities and Exchange Commission on March 31, 2016, and 305,000,000 shares of Preferred Stock outstanding as of March 15, 2016, as reported in the Company's Annual Report on Form 20-F filed with the Securities and Exchange Commission on March 31, 2016. 1. Name of Reporting Persons I.R.S. Identification Nos. of above persons (entities only) Letterone Investment Holdings S.A. 000-00-0000 2. Check the Appropriate Box if a Member of a Group (a)¨ (b)x 3. SEC Use Only 4. Source of Funds OO 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) ¨ 6. Citizenship or Place of Organization Luxembourg Number of Shares Beneficially Owned by Each Reporting Person With 7. Sole Voting Power 840,625,001 shares of Common Stock 8. Shared Voting Power 0 9. Sole Dispositive Power 840,625,001 shares of Common Stock Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 840,625,001 shares of Common Stock Check If the Aggregate Amount in Row (11) Excludes Certain Shares ¨ Percent of Class Represented by Amount in Row (11) 47.85% of Common Stock* Type of Reporting Person OO, HC * The Reporting Person is the direct beneficial owner of approximately 40.77% of the Issuer's outstanding voting capital stock. See Item 5. The calculated percentages are based on 1,756,731,135 shares of Common Stock outstanding as of March 15, 2016, as reported in the Company's Annual Report on Form 20-F filed with the Securities and Exchange Commission on March 31, 2016, and 305,000,000 shares of Preferred Stock outstanding as of March 15, 2016, as reported in the Company's Annual Report on Form 20-F filed with the Securities and Exchange Commission on March 31, 2016. Item 1. Security and Issuer. This Amendment No. 19 (this "Amendment") to the Statement on Schedule 13D (the "Schedule 13D") relates to the common stock, nominal value US$0.001 per share (the "Common Stock"), of VimpelCom Ltd. ("VimpelCom"). The initial Schedule 13D, previously filed jointly by Altimo Coöperatief U.A., Eco Telecom Limited, Altimo Holdings & Investments Ltd., CTF Holdings Limited and Crown Finance Foundation on April 30, 2010, as amended, is hereby amended and supplemented with respect to the items set forth in this Amendment. Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Schedule 13D. The address of the principal executive office of VimpelCom is Claude Debussylaan 88, 1082 MD, Amsterdam, the Netherlands. Item 2. Identity and Background. This Amendment is being filed on behalf of each of the following persons (each, a "Reporting Person" and, collectively, the "Reporting Persons"): (i) L1T VIP Holdings S.à r.l. ("L1T"); and (ii) Letterone Investment Holdings S.A. ("LIHS"). The Schedule 13D, as hereby amended, relates to the shares of Common Stock held for the account of L1T.See Item 5. The Reporting Persons L1T is a Luxembourg company (a société à responsabilité limitée), with its principal address at 1-3 Boulevard de la Foire, L-1528, Luxembourg. The principal business of L1T is to function as a holding company. Current information concerning the identity and background of the directors and officers of L1T and persons controlling L1T is set forth in Annex A hereto, which is incorporated by reference in response to this Item 2. LIHS is a Luxembourg company (a société anonyme), with its principal address at 1-3 Boulevard de la Foire, L-1528, Luxembourg. The principal business of LIHS is to function as a holding company. LIHS is the sole shareholder of L1T and, in such capacity, may be deemed to be the beneficial owner of the shares of Common Stock held for the account of L1T. Current information concerning the identity and background of the directors and officers of LIHS and persons controlling LIHS is set forth in Annex A hereto, which is incorporated by reference in response to this Item 2. During the past five years, none of the Reporting Persons and, to the best of the Reporting Persons' knowledge, no other person identified in response to this Item 2, including those persons identified in Annex A, has been (a) convicted in a criminal proceeding or (b) a party to any civil proceeding or a judicial or administrative body of competent jurisdiction as a result of which such person was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws, or finding any violation with respect to such laws. Item 3. Source and Amount of Funds or Other Consideration. No material change. Item 4. Purpose of Transaction. Item 4 of the Schedule 13D is hereby amended to add the following at the end thereof: On March 31, 2016, L1T transferred 145,947,562 American Depositary Shares, representing rights with respect to 145,947,562 shares of Common Stock in VimpelCom (the "VimpelCom ADSs"), to Stichting Administratiekantoor Mobile Telecommunications Investor, a foundation (stichting) incorporated under the laws of the Netherlands (the "Foundation").As a result of the transfer of the VimpelCom ADSs to the Foundation, L1T maintains the beneficial ownership of 840,625,001 American Depositary Shares, representing rights with respect to 840,625,001 shares of Common Stock in VimpelCom. Item 5. Interest in Securities of the Issuer. Item 5 of the Schedule 13D is hereby amended to read in its entirety as follows: (a)L1T is the direct beneficial owner of 840,625,001 shares of Common Stock, representing approximately 47.85% of VimpelCom's outstanding Common Stock. Each of L1T and LIHS may be deemed the beneficial owner of the 840,625,001 shares of Common Stock, representing approximately 47.85% of VimpelCom's outstanding Common Stock, held for the account of L1T. The 840,625,001 shares of Common Stock held for the account of L1T represent approximately 40.77% of VimpelCom's voting capital, i.e. adding VimpelCom's outstanding convertible voting preferred stock to the number of outstanding shares of Common Stock. To the best of the Reporting Persons' knowledge, none of the persons listed in Annex A holds any shares of Common Stock or Preferred Stock (other than as described in this Item 5). Neither the filing of this Amendment nor any of its contents will be deemed to constitute an admission that any of the Reporting Persons is the beneficial owner of any shares of VimpelCom (other than as described in this Item 5(a)) for the purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, or for any other purposes, and such beneficial ownership is expressly disclaimed. The above calculated percentages are based on 1,756,731,135 shares of Common Stock and 305,000,000 shares of Preferred Stock outstanding as of March 15, 2016 as reported in the Company's Annual Report on Form 20-F filed with the Securities and Exchange Commission on March 31, 2016. (b) Each of L1T and LIHS may be deemed to have sole power to direct the voting and disposition of 840,625,001 shares of Common Stock held for the account of L1T. (c) Other than as reported in Item 4 above, the persons listed in Item 5(a) have not effected any transactions with respect to the Common Stock or Preferred Stock since the most recent filing of Schedule 13D. (d) No Reporting Person knows of any other person who has the right to receive or the power to direct the receipt of dividends from, or the proceeds from the sale of, the shares of Common Stock. Item 6. Contracts, Arrangements, Understandings or Relationships With Respect to Securities of the Issuer. Item 6 of the Schedule 13D is hereby amended to add the following at the end thereof: On March 29, 2016, L1T entered into a deed of transfer (the "Deed") with the Foundation pursuant to which the Foundation agreed to acquire the VimpelCom ADSs against the issuance of depositary receipts to be registered to L1T, and to administer the VimpelCom ADSs pursuant to and in accordance with the Foundation's constitutional documents.The Deed governs the contractual aspects relating to title to, and the transfer of, the VimpelCom ADSs, including the transfer of the legal and beneficial ownership of the VimpelCom ADSs from L1T to the Foundation. The full text of the Deed is attached hereto as Exhibit 99.1 and is incorporated herein by reference. Item 7. Material to be Filed as Exhibits. Item 7 of the Schedule 13D is hereby amended and supplemented as follows: Exhibit 99.1 Deed of Transfer between Stichting Administratiekantoor Mobile Telecommunications Investor and L1T VIP Holdings S.à r.l., dated March 29, 2016. SIGNATURES After reasonable inquiry and to the best of his or her knowledge and belief, each of the undersigned certifies that the information in this Amendment is true, complete and correct. Date: April 1, 2016 L1T VIP HOLDINGS S.À R.L. By: /s/ Maxime Nino Name: Maxime Nino Title: Manager Date: April 1, 2016 LETTERONE INVESTMENT HOLDINGS S.A. By: /s/ David Gould Name: David Gould Title: Class I Director ANNEX A L1T VIP Holdings S.à r.l. L1T is a Luxembourg company (a société à responsabilité limitée), with its principal address at 1-3 Boulevard de la Foire, L-1528, Luxembourg. The principal business of L1T is to function as a holding company. During the past five years, L1T has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining L1T from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. The directors and executive officers of L1T and their respective positions, business backgrounds and business addresses are identified below: Name and Present Position with L1T Citizenship Principal Occupation / Business Address(es) Maxime Nino Manager Belgium Manager of L1T VIP Holdings S.à r.l., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Legal Manager of Letterone Holdings S.A., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Legal Manager of Letterone Investment Holdings S.A., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Director of Alfa Telecom Turkey Limited, Geneva Place, Waterfront Drive, P.O. Box 3469, Road Town, Tortola, British Virgin Islands. Director of several other direct or indirect subsidiaries of Letterone Holdings S.A. and Letterone Investment Holdings S.A. Sally Pryce Manager UK Manager of L1T VIP Holdings S.à r.l., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Manager of L1T FP Holdings S.à r.l., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Manager of ATTL Holdings S.à r.l., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Director of ATTL Limited, 28 Irish Town, Gibraltar. Franz Wolf Manager Germany Manager of L1T VIP Holdings S.à r.l., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Director of CTF Holdings Limited, Suite 2, 4 Irish Place, Gibraltar. Director of Altimo Coöperatief U.A., Teleportboulevard 140, 1msterdam, the Netherlands. Director of Altimo Holdings & Investments Ltd., Trident Chambers, Wickhams Cay 1, PO Box 146, Road Town, Tortola, British Virgin Islands. Manager of ATTL Holdings S.à r.l., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Director of Nurwert Holdings Ltd., 28 Irish Town, Gibraltar. Director of Balfour Investments Ltd., 28 Irish Town, Gibraltar. Director of several other subsidiaries of CTF Holdings Limited. To the best of L1T's knowledge, during the past five years none of the individuals above has been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. Letterone Investment Holdings S.A. LIHS is a Luxembourg company (a société anonyme), with its principal address at 1-3 Boulevard de la Foire, L-1528, Luxembourg. The principal business of LIHS is to function as a holding company. During the past five years, LIHS has not been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining LIHS from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws. The directors and executive officers of LIHS and their respective positions, business backgrounds and business addresses are identified below: Name and Present Position with LIHS Citizenship Principal Occupation / Business Address(es) Mikhail Fridman Director Israel Chairman of the Board of Directors of Letterone Investment Holdings S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Chairman of the Board of Directors of Letterone Holdings S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Member of the Supervisory Board of VimpelCom Ltd., Claude Debussylaan 88, 1082 MD, Amsterdam, The Netherlands. Supervisory Board Member, X5 Retail Group N.V., Prins Bernhardplein msterdam, The Netherlands. Member of the Board of Directors of ABH Holdings S.A., 3 Boulevard du Prince Henri, L-1724 Luxembourg. German Khan Director Israel Member of the Board of Directors of Letterone Investment Holdings S.A., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Member of the Board of Directors of Letterone Holdings S.A., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Alexey Kuzmichev Director Russia Member of the Board of Directors of Letterone Investment Holdings S.A., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Member of the Board of Directors of Letterone Holdings S.A., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Name and Present Position with LIHS Citizenship Principal Occupation / Business Address(es) Petr Aven Director Russia Member of the Board of Directors of Letterone Investment Holdings S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Member of the Board of Directors of Letterone Holdings S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Chairman of the Board of Directors of ABH Holdings S.A., 3 Boulevard du Prince Henri, L-1724 Luxembourg. Member of the Board of Directors of Alfa Bank (Russia), 27 Kalanchevskaya Street, Moscow 107078, Russian Federation. Chairman of the Board of Directors of AlfaStrakhovanie, insurance company, 31 Shabolovka, Bldg. B, Moscow 115162, Russian Federation. Chairman of the Supervisory Board of Alfa Bank (Ukraine), 4/6 Desyatinnaya, Kiev 01001, Ukraine. Andrey Kosogov Director Russia Member of the Board of Directors of Letterone Investment Holdings S.A., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Member of the Board of Directors of Letterone Holdings S.A., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Member of the Board of Directors, Alfa Bank (Russia),27 Kalanchevskaya Street, Moscow 107078, Russian Federation. Member of the Board of Directors of Alfa-Bank (Kazakhstan), 57A Masanchi Street, Almaty, 050012, Kazakhstan. Member of the Board of Directors of Alfa-Capital Management Company LLC., 32/1, Sadovaya-Kudrinskaya Street, Moscow 123001, Russian Federation. Member of the Board of Directors of ABH Holdings S.A., 3 Boulevard du Prince Henri, L-1724 Luxembourg. Member of the Board of Directors of AlfaStrakhovanie, insurance company, 31 Shabolovka, Bldg. B, 115162 Moscow, Russian Federation. Name and Present Position with LIHS Citizenship Principal Occupation / Business Address(es) Jonathan Muir Class I Director UK Member of the Board of Directors and Chief Executive Officer of Letterone Investment Holdings S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Member of the Board of Directors and Chief Executive Officer of Letterone Holdings S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Member of the Board of Directors of Altimo Holdings & Investments Ltd., Trident Chambers, Wickhams Cay 1, PO Box 146, Road Town, Tortola, British Virgin Islands. Member of the Board of Directors of Letterone Treasury Services S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Manager of LTS Investment S.à r.l., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Director of several other direct or indirect subsidiaries of Letterone Holdings S.A. and Letterone Investment Holdings S.A. Pavel Nazariyan Class I Director Cyprus, Russia Member of the Board of Directors of Letterone Investment Holdings S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Member of the Board of Directors of Letterone Holdings S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Member of the Board of Directors of Letterone Treasury Services S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Member of the Supervisory Board of Alfa Bank (Ukraine), 4/6 Desyatinnaya, Kiev 01001, Ukraine. Member of the Supervisory Board of Alfa Bank (Belarus), 43, Surganova St., Minsk, Belarus, 220013. Chairman of the Board of Directors of Alfa Capital Holdings (Cyprus) Limited, Themistokli Dervi, 5, Elenion Building, 2nd Floor, P.C. 1066, Nicosia, Cyprus. Manager of LTS Investment S.à r.l., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Member of the Board of Directors and Managing Director of ABH Holdings S.A., 3 Boulevard du Prince Henri, L-1724 Luxembourg. Director of several other direct or indirect subsidiaries of Alfa Finance Holdings Limited and ABH Holdings S.A. Name and Present Position with LIHS Citizenship Principal Occupation / Business Address(es) Lord Davies of Abersoch Class I Director UK Member of the Board of Directors of Letterone Investment Holdings S.A., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Member of the Board of Directors of Letterone Holdings S.A., 1-3 Boulevard de la Foire, L-1528, Luxembourg. Chairman of Corsair Capital LLP (and investee companies), 25 St James's Street, London, SW1A 1HA, UK. Senior Independent Director of Diageo Plc., Lakeside Drive, Park Royal, London, NW10 7HQ, UK. Non-executive Chairman of Chime Communications Plc., Southside, 6th Floor, 105 Victoria Street, London, SW1E 6QT, UK. Chairman of Jack Wills Ltd., 95 Victoria Road, London, NW10 6DJ, UK. Director of Ridgeway Partners Limited, 110 Buckingham Palace Road, London, SW1W 9SA, UK. David Gould Class I Director Israel Member of the Board of Directors and Chief Operating Officer of Letterone Investment Holdings S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Member of the Board of Directors and Chief Operating Officer of Letterone Holdings S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Member of the Board of Directors of Letterone Treasury Services S.A., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Manager, LTS Investment S.à r.l., 1-3 Boulevard de la Foire, L-1528 Luxembourg. Manager, LIHS Corporate Partner S.à r.l., 1-3 Boulevard de la Foire, L-1528 Luxembourg. To the best of LIHS's knowledge, during the past five years none of the individuals above has been (i) convicted in a criminal proceeding (excluding traffic violations or similar misdemeanours) or (ii) a party to any judicial or administrative proceedings (except for matters that were dismissed without sanction or settlement) that resulted in a judgment, decree or final order enjoining the person from future violations of, or prohibiting activities subject to, U.S. federal or state securities laws, or a finding of any violation of U.S. federal or state securities laws.
